Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

JENNIFER DOOLING
285 East Village Road :
Holland, PA 18966 : CIVIL ACTION
Plaintiff, : No.:
Vv.
SCANTEK, INC. :
1100 Easton Road : JURY TRIAL DEMANDED

Willow Grove, PA 19090

Defendant.

 

CIVIL ACTION COMPLAINT
Jennifer Dooling (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and
through her undersigned counsel, hereby avers as follows:
INTRODUCTION
1. Plaintiff has initiated this action to redress violations by Scantek, Inc. (hereinafter
referred to as “Defendant”) of Title VII of the Civil Rights Act of 1964 (“Title VII” — 42 U.S.C.
§§ 200(d) et seq), and the Pennsylvania Human Relations Act (“PHRA”).' As a4 direct
consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.
JURISDICTION AND VENUE
2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

 

' Plaintiff's claim under the PHRA is referenced herein for notice purposes. She is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance of same
because of the date of issuance of her federal right-to-sue-letter under Title VII. Plaintiff's PHRA claims however
will mirror identically her federal-clatms under Title VII.
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 2 of 13

3. This Court may properly assert personal jurisdiction over Defendant because its
contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over
Defendant to comply with traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in Int'l Shoe Co. v. Washington, 326 U.S.
310 (1945), and its progeny.

4, Pursuant to 28 U.S.C. § 1391(b)(1) an (b)(2), venue is properly laid in this district
because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering
Defendant a resident of the Eastern District of Pennsylvania.

5. Plaintiff is proceeding herein (in part) under Title VII after properly exhausting all
administrative remedies with respect to such claims by timely filing a Charge of Discrimination
with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.
PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full. |
7. Plaintiff is an adult individual with an address as set forth in the caption.
8. Scantek, Inc. provides document and information management solutions, including

document conversion, microfilming, shredding, scanning, data storage, data entry, imaging system
implementation, and facilities management services, with an address as set forth in the caption.

9. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 3 of 13

FACTUAL BACKGROUND

10. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

11. Plaintiff is a female.

12. _—‘ Plaintiff was employed as a Business Development/Account Manager from in or
about January of 2017 until her unlawful termination (as discussed infra) on or about February 26,
2019,

13. _——- Plaintiff was the only female on Defendant’s sales team.

14.‘ Plaintiff has over 30 years of sales experience.

15. | During the course of her employment with Defendant, Plaintiff was a hard-working
employee who performed her job well, including acquiring and managing several lucrative
accounts for Defendant.

~ 16. Plaintiff was primarily supervised by owners/executive management James
Simone, Ronald Simone, and Joseph Simone.

17. During her tenure with Defendant, Defendant’s owners/executive management,
including James Simone, Ronald Simone, and Joseph Simone, subjected Plaintiff to severe and
pervasive unwelcomed sexually harassing, offensive, and derogatory comments. By way of
specific example, but not intended to be an exhaustive list:

a. Plaintiff was regularly subjected to coat hanger jokes at team meetings about
her Planned Parenthood account;

b. Ronald Simone commented to Plaintiff and other employees on multiple
occasions that Plaintiff must be sleeping with a customer to have landed her
largest account; the comments spread throughout Defendant’s workplace

causing Plaintiff great embarrassment.
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 4 of 13

c. On one occasion Ronald Simone asked Plaintiff to wear a specific dress to a
meeting with a client, stating “take that customer out, get him drunk, and do
what it takes”;

d. Joseph Simone and Plaintiff were driving back from a meeting, and he asked
Plaintiff if she had seen “the woman with the hijab” on the street. When
Plaintiff replied “no,” Joseph Simone stated “she had a beautiful face, that’s all
I could see, but I would like to explode all over that”; and

e. When a new Business Development/Account Manager, Tony Hornicek
(hereinafier “Hornicek”) was hired, Joseph Simone came to Plaintiff's office
and asked if she had met “Mr. Womb Broom” because Hornicek had a
mustache.

18. Throughout her tenure with Defendant, Plaintiff did her best to either ignore these
sexually offensive, harassing, and derogatory comments or indicate through her body language,
actions, and protests (including telling James Simone, Ronald Simone, and Joseph Simone to stop),

that she was uncomfortable with the comments.”

 

? Although Plaintiff expressed opposition to the sexually harassing behavior she was subjected to, the relevant caselaw
exhibits that complaints are not necessary. See Townsend v. Benjamin Enters., 679 F.3d 41, 44 (2d Cir. 2011) (holding
where the alleged harasser is sufficiently high canking in the company so as to be considered an “alter-ego” or “proxy”
of the employer, liability is automatic and the Faragher/Ellerth defense is unavailable);); Johnson v. West, 218 F.3d
725, 730 (7th Cir. 2000) (explaining supervisors are considered sufficiently high rank to qualify as an employer’s
proxy or alter ego when the supervisor is a president, owner, proprietor, partner, corporate officer, or otherwise highly-
positioned in the management hierarchy); Passantino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493,
516 (9th Cir. 2000) (same); Mallinson-Montague v. Pocrnick, 224 F.3d 1224, 1232 (10th Cir. 2000) (same); Durham
Life Ins. Co. v. Evans, 166 F.3d 139, 152 n.8 (3d Cir. 1999) (recognizing existence of alter-ego theory of liability);
Torres v. Pisano, 116 F.3d 25, 634-635, and n. 11 (2d Cir.) (same); Burns v. McGregor Electronic Industries, Inc.,
955 F.2d 559, 564 (8th Cir. 1992) (same); Katz v. Dole, 709 F.2d 251, 255 (4th Cir. 1983) (“Except in situations
where a proprietor, partner or corporate officer participates personally in the harassing behavior,” an employee must
“demonstrat[e] the propriety of holding the employer liable”). In other words, victims of sexual harassment are not
required to complain to management where the employer, principal, or owner, and not a coworker or supervisor, is
the harasser because the court infers that the employer was, or should have been, aware of the sexual harassment. See
EEOC v. Bryan C. Donohue, MD, P.C, 2011 US. Dist. LEXIS 113093, at *69 (M.D. Pa. 2011);
EEOC v. Robert L. Reeves & Assocs., 2003 U.S. Dist. LEXIS 24701, *28 (C.D. Calif. 2003).
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 5 of 13

19. Despite Plaintiffs aforesaid objections and protesis to Defendant’s
owners/executive management, James Simone, Ronald Simone, and Joseph Simone did not stop
their sexually harassing and offensive behavior and Plaintiff continued to be subjected to a hostile
work environment.

20. In addition to the sexually offensive, harassing, and derogatory remarks that
Defendant’s owners/executive management, including James Simone, Ronald Simone, and Joseph
Simone would make on a consistent basis to Plaintiff, they also discriminated against Plaintiff
because she was a female. For example, but not intended to be an exhaustive list:

a. When Plaintiff was hired, she was given a sales quota of $600,000, which
included a new account quota of $300,000 and an existing account management
quota of $300,000; however, unlike Defendant’s male sales co-workers,
Defendant’s male owners/executive management never provided Plaintiff with
enough existing accounts to meet her quota but instead cherry-picked the most
lucrative accounts for themselves;

b. When Plaintiff was hired she was given a commission compensation plan of
7.5% for new accounts and 3% for management of Defendant’s established
accounts; however, when Hornicek was hired in or about early 2018, Plaintiff
was demoted to a hybrid compensation sales role with a flat 2% commission on
all accounts (old or new), with the exception of a few named accounts;

c. After he was hired, upon information and belief, Hornicek was given several of
Plaintiff's accounts that she had been working on for months, which were ready
to close and pay commission;

d. Shortly after Hornicek was hired and Plaintiff was given a demoted role, she

was also asked to start punching a time clock. Plaintiff was the only woman on
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 6 of 13

the sales team, and the only person on the team required to punch in and out.
Moreover, Defendant’s owners/executive management often criticized Plaintiff
for not punching in on time despite the fact that she often had early client
breakfast meetings outside of the office, which prevented her from punching in;

e. Plaintiff was hired for the same position, Business Development/‘Account
Manager, as former male employee Bill Rush and Hornicek, but upon Plaintiff's
information and belief, both men received higher salaries;

f. In or about October of 2018, Plaintiff's monthly sales quota was raised by
$10,000 per month, while Hornicek and other male sales employees did not
have their quotas raised; and

g. In or about December of 2018, after meeting her new quota for a few months
in a row, Plaintiff discovered that other male sales employees received
Christmas bonuses, but she was not given one.

21. Thus, Plaintiff was treated disparately with regard to accounts, quotas, bonuses,
and compensation, in addition to a multitude of other hurdles that male sales employees were not
subjected to.

22. Plaintiff was abruptly terminated on or about February 26, 2019,’ after requesting
a meeting with James Simone to discuss the gender discrimination, sexual harassment, unequal
pay, and hostile work environment that she had been subjected to (which she memorialized in an
email and sent to James Simone shortly before the meeting).

23. Upon information and belief, after Plaintiff was terminated, her duties were

performed by a male sales employee.

 

* While Defendant has terminated Plaintiff, it has chosen to keep her in a limited role, without a salary but receiving
commissions only on prior accounts she brought close to fruition before her termination.

6
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 7 of 13

24. Furthermore, any time males were hired to the sales team, Defendant’s
owners/executive management gradually removed more duties from Plaintiff (all to her detriment)
as a result of her gender. |

25, Plaintiff believes and therefore avers that she was subjected to a hostile work
environment, demoted, and terminated because of her gender and/or in retaliation for protesting
and/or complaining of discrimination and sexual harassment (as discussed supra).

COUNT I
Violations of Title VII
({1] Gender Discrimination; [2] Sexual Harassment; [3] Unequal Pay; and [4] Retaliation)

26. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full,

27. During her tenure with Defendant, Plaintiff was subjected to severe and pervasive
sexually harassing and derogatory comments by Defendant’s owners/executive management, such
that she was subj ected to a hostile work environment.

28. Defendant’s owner’s/executive management’s conduct made Plaintiff extremely
uncomfortable, offended Plaintiff, and interfered with her ability to perform her job duties.

29. ‘Plaintiff did her best to either ignore these sexually offensive and derogatory
comments or indicate through her body language, actions, and protests (including telling
Defendant’s owners/executive management to stop), that she was uncomfortable with the
comments; however, the sexually offensive and derogatory comments did not cease.

30. During Plaintiffs employment with Defendant, she was also subjected to
discrimination through disparate treatment and demeaning and/or derogatory treatment by
Defendant’s owners/executive management because of her gender.

31. Plaintiff was treated disparately with respect to account assignments, bonuses,

quotas, salary, commissions, and termination contrary to her male sales co-workers.
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 8 of 13

32. On or about February 26, 2019, in close proximity to Plaintiff's most recent
complaints of discrimination and sexual harassment, Plaintiff was abruptly terminated.

33. Upon information and belief, after Plaintiff was terminated, her work was
performed by a male sales employee.

34. Plaintiff believes and avers that she was subjected to a hostile work environment,
demoted, and terminated because of her gender and/or in retaliation for her protests and complaints
of discrimination and sexual harassment (as discussed supra).

35. Plaintiff believes and avers that she was not paid an equal salary, bonuses,
commissions and other compensation to her male sales counterparts regardless of the fact that,
upon information and belief, Plaintiff and her male sales counterparts had similar sales experience,
skill sets, and the same job titles (Business Development/Account Manager).

36. These actions as aforesaid constitute unlawful violations under Title VII.

COUNT II
Violations of 29 U.S.C. § 206 and 29 U.S.C. § 215(a)(3) [the Equal Pay Act - “EPA”
(Discrimination & Retaliation)

37. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

38. Plaintiff was not properly paid an equal salary, bonuses, commissions and other
compensation to her male sales counterparts regardless of the fact that, upon information and
belief, Plaintiff and her male counterparts had similar sales experience, skill sets, and the same job
titles (Business Development/Account Manager).

39. Plaintiff complained to Defendant’s owners/executive management that she

believed she was not being paid the same or similar salary, bonuses, commissions and other

compensation as her male sales counterparts because of her gender.
Case 2:19-cv-02341-MAK Document1 Filed 05/30/19 Page 9 of 13

40. _— Plaintiff’s aforesaid complaints under the Equal Pay Act were never properly
investigated or resolved by Defendant’s owners/executive management.

41. Instead, Plaintiff was retaliated against and terminated for complaining of unequal
pay based upon her gender.

42. These actions as foresaid constitute violations of 29 U.S.C. § 206 and 29 U.S.C. §
215(a)(3).

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to promulgate and adhere to a policy prohibiting discrimination in the
future against any employee(s);

B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to back pay, front pay, salary pay increases, bonuses,
insurance, benefits, training, promotions, reinstatement and seniority;

C. Plaintiff is to be awarded punitive damages as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,
deliberate, malicious and outrageous conduct and to deter Defendant or other employers from
engaging in such misconduct in the future;

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper and appropriate (including but not limited to damages for emotional distress, pain, suffering
and humiliation); and

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.
Case 2:19-cv-02341-MAK Document 1 Filed 05/30/19 Page 10 of 13

Dated: May 30, 2019

By:

10

Respectfully submitted,

KARPF, KARPF & UTTI, P.c.

 

Ari R. Karpf, Esq.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801
 

Case 2:19-cv-02341-MAK Document 1 Filed 05/30/19 Page 11 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA NT ATION EF:

Jennifer Dooling CIVIL ACTION
¥,
Scanteck, Inc. ; | NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy onall defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant doos not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit ta the clerk of court and serve on.
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned. “

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus ~ Cascs brought under 28 U.S.C. § 2241 through § 2255. C)

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. (3

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53,2, ()

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. (3
{2} Special Management ~ Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for e detailed explanation of special

 

 

 

management cases.) . (}
(f) Standard Management ~ Cases that do not fall into any one of the other tracks, }
5/30/2019 La ~_ Plaintiff
Date Attorney-at-law Attorney for
(215) 639-080) (215) 639-4970 akarpf@karpf-law,com
Telephone FAX Number E-Mail Address

{Cly, 660) 10/02
Case 2:19-cv-02341-MAK Document 1 Filed 05/30/19 Page 12 of 13
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
fio be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff; 285 East Village Road, Holland, PA 18966

 

Address of Defendant: 1100 Easton Road, Willow Grove, PA 19090

 

Place of Accident, Incident or Transaction: Defendant's place of business

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earfier numbered suit pending or within one year Yes [ | Nofx_|
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any carlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [Q] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

pate: 5/30/2019

 

ARK2484 / 91538

 

Athortey-at-Law / Pro Se Plaintiff Attorney LD. # Gf applicable)

 

 

CIVIL: (Place a vin one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C1] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
L] 2. FELA (] 2. Airplane Personal Injury
(0 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
L) 4. Antitrust Cl 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations {] 6. Other Personal Injury (Please specify):
K] 7. Civil Rights L] 7. Products Liability
[] 8. Habeas Corpus L] 8&8. Products Liability - Asbestos
H 9, Securities Act(s) Cases OO 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] it. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is te remove the case from eligibility for arbitration)

i, AnR. Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

we eae

DATE: 5/30/2019 ARK2484 / 91538

 

~ \eforney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

Civ, 609 (5/2018)

 
Case 2:19-cv-02341-MAK Document 1 Filed 05/30/19 Page 13 of 13

JS44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor sup
provided by local rules of court. This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet. (SE& INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

lement the filing and service of pleadings or other papers as ree
nited States in September 1974, is required for the use ofthe C

uired by law, except as
erk of Court for the

 

DEFENDANTS
SCANTEK, INC,

I. (a) PLAINTIFFS
DOOLING, JENNIFER

(b) County of Residence of First Listed Plaintiff _Bucks
(EXCEPT IN US, PLAINTIFF CASES}

County of Residence of First Listed Defendant

Montgomery
{INU.S. PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c} Attomeys (Firm Name, Address, and Telephone Nuinber) Attomeys (ifKrown)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square]
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com|

 

 

ll. BASIS OF JURISDICTION (Piace an "x" in One Box Only} Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintif f
(For Diversity Cases Only) and One Box for Defendant)
lL U.S, Government X 3 Federal Question PTF DEF PTF DEF
Plain ff ftL§. Government Nat a Party) Citizen of This State I 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S, Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (indicate Citizenship of Parties in Lent {tf} of Business In Another State
Citizen or Subject of'a 3 3 Foreign Nation 6 6
Foreign Country

 

 

 

   
 

 

IV. NATURE OF SUIT (Place an‘

422 Appeal 28 USC 158

O 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure

O 120 Marine 310 Airplane 0 365 Persenal injury - of Property 21 USC 881 |’ 423 Withdrawal

O 130 Miller Act * 315 Airplane Product Product Liability 0 690 Other 28 USC 157

QO 140 Negotiable Instrument Liability 0 367 Health Care/

O 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury

0 151 Medicare Act * 330 Federal Employers’ Product Liability 6 830 Patent

0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans * 340 Marine Injury Product New Drug Application
(Excludes Veterans) * 345 Marine Product Liability G 840 Trademark

1 153 Recovery of Overpayment Liability PERSONAL PROPERTY SOCIAL SECURLEV a se
of Veteran’s Benefits * 350 Motor Vehicle 0 370 Other Fraud O 719 Fair Labor Standards ' 861 HIA (1395ff)

0 160 Stockholders’ Suits * 355 Motor Vehicle 0 37) Truth in Lending Act 0 862 Black Lung (923)

1 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management * 863 DIWC/DIWW (405(g))

0 195 Contract Product Liability |‘ 360 Other Personal Property Damage Relations & 864 SSID Title XVI

0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act " 865 RSI (405(g)}

362 Personal Injury - Product Liability ' 75] Family and Medical

Leave Act
810 79) Other Labor Litigation

Medical Mal

practice

  
   
    

   

870 Taxes (U.S. Pamttf

Habeas Corpus:

 

2 OLan Condemnation

 

4 0 +40 Other Civil Rights O 791 Employee Retirement
0 220 Foreclosure 441 Voting 0 463 Alien Detainee Income Security Act or Defendant)
O 230 Rent Lease & Ejectment 442 Employment 1 510 Motions to Vacate G 871 IRS—Third Party
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609
0 245 Tort Product Liability Accommodations 0 530 General
0 290 All Other Real Property 0 445 Aimer. w/Disabilities- [1 535 Death Penalty i
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities- |0 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education 0 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

Click here for: Nature of Suit Cote Deseri ptions.

 

 

 

O 375 False Claims Act ©
"376 Qui Tam (31 USC
3729(a})

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat T¥

850 Secunities/Commaodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

853 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of.
Agency Decision

950 Constitutionality of
State Statutes

a
a
a
a
a
a

 

V. ORIGIN (Place an °X” in ne Box Only)

 

 

 

 

 

 

 

 

 

 

x} Original 2 Removed from 0 3 Remanded from 0 4 Reinstated or 5 Transferred from 1 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
cis the | ‘itt By Sea Oy which you are filing (Bo aot cite jurisdictional statutes untess diversity):
itle
VI. CAUSE OF ACTION Brief description of cause:
Violations of Title VII and the Pennsylvania Human Relations Act.
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: =X Yes 'No
VIIL RELATEDCASE(S)
IF ANY Geeinsinicions)! Tange DOCKETNUMBER
DATE SIGNATURE THORN
5/30/2019 tf pe
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
